Citation Nr: 1743302	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an rating in excess of 30 percent for coronary artery disease (CAD) from January 12, 2009 to July 7, 2015 to include consideration of whether an earlier effective date for the grant of a 30 percent rating during the period from January 12, 2009 to January 12, 2010 is warranted.  


REPRESENTATION

Veteran represented by:	Kerry Baker, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to January 1966.    
This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  
In January 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

A June 2016 rating decision granted an increased rating of 100 percent for the Veteran's CAD, effective July 8, 2016, which is the maximum benefit available.  Therefore, only the rating assigned to the Veteran's CAD prior to that date remains on appeal. 

In January 2015, the issues of entitlement to an extra-schedular rating for oropharyngeal cancer residuals and entitlement to an effective date earlier than November 18, 2004 for the award of service connection for residuals of oropharyngeal cancer with permanent tracheostomy were remanded.  The June 2016 rating decision granted an extra-schedular 100 percent rating for this disability, as well as an earlier effective date of November 25, 2003.  Therefore, those issues are no longer before the Board.

Although the issue of entitlement to an effective date earlier than January 12, 2010 for the award of a 30 percent rating for service-connected CAD has been adjudicated separately from the issue of entitlement to an increased rating in excess of 30 percent for CAD during the course of the appeal, the Veteran filed the increased rating claim for CAD on January 12, 2010; therefore, the potential rating period on appeal for an increased rating for CAD extends from January 12, 2009, one year prior to the date of receipt of the increased rating claim (January 12, 2010).  See 38 C.F.R. § 3.400(o)(2) (2017).  To the extent the Veteran claimed entitlement to an earlier effective date for the grant of service connection for CAD, that question was address in the January 2015 Board decision and the Board will not further consider such a claim here.
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  From January 12, 2010 to July 7, 2015, CAD was manifested by dyspnea resulting from a METs workload of 5 to 7 with a left ventricular ejection fraction (LVEF) greater than 50 percent and without congestive heart failure (CHF).  

2.  The Veteran filed a claim for an increased rating for his CAD that was received on January 12, 2010; it was not factually ascertainable within a year prior to that date that the Veteran's CAD had undergone an increase in severity.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent prior to January 12, 2010 and in excess of 30 percent for CAD for the period from January 12, 2010 to July 8, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

The Veteran's CAD has been assigned a 30 percent rating from January 12, 2010 to July 8, 2015. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  The Veteran contends that he is entitled to a rating in excess of 30 percent, as well as an effective date prior to January 12, 2010 for the 30 percent rating, which was a higher rating than the 10 percent rating assigned with the grant of service connection from November 25. 2002.

Any increase in severity must also be permanent. Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307   (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2) (2017).   A July 2004 rating decision established entitlement to service connection for CAD with an initial evaluation of 10 percent, effective November 25, 2002.  This evaluation and effective date is final and will be accepted as correct in the absence of clear and unmistakable

However, the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. 
§ 3.400 (o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability); VAOGCPREC 12-98.  In a claim for increased compensation, a treatment record may serve as an informal claim for the purposes of determining an effective date. 38 U.S.C.A. § 5110 (b)(2) (West 2014); see 38 C.F.R. § 3.400 (o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997).    

Diagnostic Code 7005 provides for a 30 percent rating for a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

During the appeal period prior to July 8, 2015, the Veteran was afforded one VA examination, in January 2011.  At this examination, the Veteran experienced dyspnea at greater than 5 to 7 METs.  There was no angina, fatigue, dizziness, or syncope.  The examiner noted an echocardiogram performed in July 2010 that revealed an LVEF of 65 percent.  The examiner indicated that the Veteran did not have CHF.  

In the January 2015 remand, the Board noted a discrepancy between the examination results and February 2009 and March 2009 VA treatment note that indicates a diagnosis of CHF.  A review of the record reveals that there are no other indications that the Veteran has CHF.  As documented by the July 2016 VA examiner, the cardiology notes from that time period (2009), and throughout the appeal period, do not document a diagnosis of CHF.  Chest x-rays also show no CHF.  The Board also observes that both the February 2009 and March 2009 treatment notes were written by the same physician, who at the time was an intern.  In light of these facts, the Board concludes that the notation of CHF as a diagnosis in VA treatment notes is in error, and that the Veteran has not at any time during the period of the appeal had CHF.

Treatment notes document that the Veteran was experiencing exertional dyspnea prior to a February 2009 cardiac catheterization with stent placement.  The Cath lab note reports a depressed EF of 42 percent.  Treatment notes report that the Veteran's symptoms improved after the procedure.  No METs testing was performed prior to January 12, 2010.  

Based on the above, the Board determines that a rating in excess of 30 percent is not warranted for the period from January 12, 2010 to July 8, 2015, and an effective date prior to January 12, 2010 for the 30 percent rating is not warranted.  Cardiac testing during the period on appeal resulted in greater than 5, but not greater than 7 METs resulting in dyspnea, and the ejection fraction was greater than 50 percent.   The EF at the February 2009 cardiac catheterization was less than 50 percent.  However, the Veteran's symptoms prior to the catheterization were improved after the procedure.  Therefore, the Board finds that the symptoms present in February 2009 represent a temporary flare-up of the Veteran's symptoms and not the permanent increase in severity seen at the January 2011 VA examination.  

The Board concludes that a preponderance of the evidence is against a rating in excess of 30 percent for the period from January 12, 2010 through July 8, 2015 and entitlement to an effective date prior to January 12, 2010 for the grant of the 30 percent rating.  The claim is, therefore, denied.   










ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) from January 12, 2009 to July 8, 2015 to include an earlier effective date from January 12, 2009 to January 12, 2010 for the grant of a 30 percent rating is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


